UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 STEPHEN G. BARONE,

              Plaintiff,

       v.                                                   13-CV-896
                                                            DECISION AND ORDER
 ANDREW SAUL
 Commissioner of the Social Security
 Administration,

           Defendant.
___________________________________


      The plaintiff, Stephen G. Barone, is a prevailing party in this social security

benefits action. His counsel’s motion for attorney fees under 42 United States Code

Section 406(b)(1)(A) is now before this Court. Docket Item 25. The Commissioner

does not oppose the motion but notes that the motion may be untimely. Docket

Item 32.


I.    Reasonableness of the Fee Requested

      Section 406(b)(1)(A) provides:

      Whenever a court renders a judgment favorable to a claimant under this
      subchapter who was represented before the court by an attorney, the court
      may determine and allow as part of its judgment a reasonable fee for such
      representation, not in excess of 25 percent of the total of the past-due
      benefits to which the claimant is entitled by reason of such judgment, and
      the Commissioner of Social Security may, notwithstanding the provisions of
      section 405(i) of this title, but subject to subsection (d) of this section, certify
      the amount of such fee for payment to such attorney out of, and not in
      addition to, the amount of such past-due benefits. In case of any such
      judgment, no other fee may be payable or certified for payment for such
      representation except as provided in this paragraph.
       Barone was awarded $ 32,599.39 in past-due benefits. Docket Items 25-3 at 2

($28,753.39 in past due benefits from Social Security); 25-4 at 2 ($3,846.00 in past due

benefits from New York State). But his counsel concedes that $192.00 of those benefits

should not be included for fee-computation purposes. Docket Item 25-10. His counsel

therefore seeks $8,101.85 in fees, which is 25% of the past-due benefits after deducting

the $192 payment and is consistent with the contingent-fee agreement that provides for

attorney fees in the amount of 25% of any recovery. Docket Item 25-6 at 1.

       Having reviewed counsel’s fee request and supporting documentation, this Court

finds that the requested fee is reasonable based on counsel’s experience in social

security law, the character of the representation provided, and the favorable results

achieved. See Gisbrecht v. Barnhart, 535 U.S. 789, 808 (2002). Moreover, there is no

indication that this fee is a windfall. 1 Id. The $8,101.85 fee request is therefore

reasonable.


II.    Timeliness of the Section 406(b) Motion

       “The law within the Second Circuit is unsettled regarding the deadline to file a

Section 406(b) motion.” Wolfanger v. Saul, 2019 WL 2903759, at *3 (W.D.N.Y. July 5,

2019). “The Social Security Act does not require a fee application to be filed within any

specific time limit, which, oddly, makes the timeliness question somewhat more

complicated.” Geertgens v. Colvin, 2016 WL 1070845, at *2 (S.D.N.Y. Mar. 15, 2015).



1 While the fee here constitutes an hourly rate of more than $287—perhaps a bit high by
Western New York standards—the precedent cited in counsel’s fee application and the
incentive necessary for counsel to take contingency-fee cases weigh in favor of
approving the fee here. See Gisbrecht, 535 U.S. at 808 (noting that “a record of the
hours spent representing the claimant” can be used by the court “as an aid to [its]
assessment of the reasonableness of the fee yielded by the fee agreement”).
                                              2
In Sinkler v. Berryhill, Honorable Elizabeth A. Wolford of this district determined that

Federal Rule of Civil Procedure 54(d)(2)(B) “should govern the timing of the fee

petition,” and therefore that there is a 14-day deadline unless otherwise provided by

statute or order of the court. 305 F. Supp. 3d 448, 453-54 (W.D.N.Y. 2018) (quoting

Bentley v. Comm’r of Soc. Sec.¸524 F. Supp. 2d 921, 922 (W.D. Mich. 2007)). Since

Sinker, however, the United States District Court for the Western District of New York

issued Local Rule 5.5(g)(1), which provides “a window of 65 days for filing Section

406(b) applications.” Wolfanger, 2019 WL 2903759, at *3.

       Although the Commissioner does not explicitly contest the fee on timeliness

grounds, he notes that “[i]n this case, a Notice of Award was dated September 21,

2017,” and Barone’s counsel “filed the instant motion on April 3, 2018, which is 189

days after . . . the latest date on which [he] can be deemed to have been notified of the

Notice of Award.” Docket Item 32 at 3. But the Sinkler decision was not issued until

eight dates after Barone’s counsel filed his § 406(b) motion, see Docket Item 25 (filed

on April 3, 2018); Sinkler, 305 F. Supp. 3d at 448 (signed April 11, 2018), and Local

Rule 5.5(g)(1) was promulgated after that, see Wolfanger, 2019 WL 2903759, at *3.

Because the motion was filed before both Sinker and the issuance of Local Rule

5.5(g)(1), Barone’s counsel may have “reasonably lacked notice or constructive

knowledge of the applicable time period for filing his § 406(b) motion.” See Fodor v.

Berryhill, 2018 WL 3237728, at *1 n.1 (W.D.N.Y. July 2, 2018) (quoting Bentley, 524 F.

Supp. 2d at 924). For that reason, and “[b]ecause the Commissioner has not objected

to the timeliness of the attorney’s fee petitions,” Bergen v. Comm’r of Soc. Sec., 454




                                             3
F.3d 1272, 1277 (11th Cir. 2006), this Court declines to conclude sua sponte that the

motion is untimely.


III.     Conclusion

         For the foregoing reasons, the $8,101.85 fee request is granted under 42 United

States Code Section 406(b)(1)(A).

         By stipulation approved and ordered on August 5, 2015, the late United States

District Judge John T. Curtin previously awarded Barone’s counsel $5,354.73 in fees

under the Equal Access to Justice Act (“EAJA”), 28 United States Code

Section 2412(d). Docket Items 23, 24. Because the fee granted above exceeds the

EAJA fee, counsel must refund the EAJA fee to Barone. See Wells v. Bowen, 855 F.2d

37, 42 (2d Cir. 1988).

         For the reasons stated above, the motion for attorney fees under 42 United

States Code Section 406(b)(1)(A) in the amount of $8,101.85 is GRANTED. Counsel

for Barone shall refund the $5,354.73 EAJA fee to Barone within 14 days of (1) the entry

date of this decision and order or (2) the date he receives payment as directed in this

decision and order, whichever is later.

         SO ORDERED.

Dated:         July 23, 2019
               Buffalo, New York



                                              s/ Lawrence J. Vilardo
                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE




                                             4
